DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 10 is objected to because of the following informalities:    
Claim 10 states “…two of the first magnets are provided, one of the first magnet is embedded in each of the first accommodation slot; two of the second magnets are provided, and one of the second magnet is embedded in each of the second accommodation slot.” Claim 10 depends on Claim 3, which depends on Claim 1. Claims 1 nor 3 mention multiple first or second magnets.
Examiner suggests amending Claim 1 to clarify Claim 10 with the following: 
“…at least a first magnet” and ““…at least a second magnet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachar et al., (hereafter Bachar) US 10,845,565. 
With respect to Claim 1, Bachar discloses a lens module comprising: a housing body; a lens (150, Figure 1F) accommodated in the housing body (110, Figure 1B); an installation support frame (102, Figure 1B) fixing the lens; a first base (112, Figure 1B) and a second base (122, Figure 1B) arranged opposite to the installation support frame, the first base (112, Figure 1B) and the second base (122, Figure 1B) being fixed opposite in the housing body (see where 122 is opposite of 112, Figure 1B); a first driver piece (VCM in the X direction, column 7, lines 1-2) for driving the installation support frame to cause relative displacement of the lens (actuator comprising a first VCM engine coupled to the lens holder, column 2, lines 27-28) relative to the first base (112, Figure 1B) in an optical axis direction of the lens; a second driver piece (VCM in the Y direction, column 6, lines 66-67) for driving the installation support frame to cause relative displacement of the lens (actuator comprising a second VCM engine coupled to the lens holder, column 2, lines 27-28) relative to the second base (122, Figure 1B) in a direction perpendicular to the optical axis of the lens (see Figure 1B); wherein the first driver piece comprises a first magnet (106, Figure 1B) fixed to 
With respect to Claim 2, Bachar further discloses a first metal plate (132, Figure 1B) arranged on one side of the first magnet (106, Figure 1B) along a direction perpendicular (see Figure 1B) to the optical axis (132, Figure 1B, is perpendicular to the x and z axis); a projection of the first magnet (106, Figure 1B) along the direction perpendicular (see Figure 1B) to the optical axis (see Figure 1B) overlaps (see Figure 1B) with the first metal plate (132, Figure 1B); wherein when the displacement of the lens occurs in the optical axis direction 
With respect to Claim 3, Bachar further discloses a second metal plate (130, Figure 1B) arranged on one side of the second magnet (104, Figure 1B) along a direction perpendicular to the optical axis (see Figure 1B), and the projection of the second magnet (104, Figure 1B) direction perpendicular to the optical axis (see Figure 1B) overlaps with the second metal plate (130, Figure 1B); wherein when the displacement of the lens occurs in a direction perpendicular to the optical axis (see Figure 1B), the force between the second metal plate (130, Figure 1B) and the second magnet (104, Figure 1B) provides a restoring force (yoke pulls its respective magnet by magnetic force, column 5, lines 51-54) that make the lens return to original position.
With respect to Claim 4, Bachar further discloses wherein the installation support frame (102, Figure 1B), the first base (112, Figure 1B), and the second base (122, Figure 1B) are sequentially stacked (see how 102, 112 and 122 are stacked in Figure 1B), the second base is fixed to the housing body (110, Figure 1B), a first ball (114c, Figure 1B) is provided between the first base (112, Figure 1B) and the installation support frame (102, Figure 1B), and a second ball is (124b, Figure 1B) provided between the second base (122, Figure 1B) and the first base (112, Figure 1B).
With respect to Claim 5, Bachar further discloses wherein the installation support frame, the second base, and the first base (112, Figure 1B) are sequentially stacked (see how 102, 112 and 122 are stacked in Figure 1B), the first base is fixed to the housing body, and a first ball (124d, Figure 1B) is provided between the first base and the second base, a second ball (124c, Figure 1B) is provided between the second base (122, Figure 1B) and the installation support frame (102, Figure 1B).
With respect to Claim 6, Bachar further discloses wherein a surface of the first base (112, Figure 1B) facing the installation support frame (102, Figure 1B) is provided with a first track (see annotated Figure 1B), and the first ball slides in the first track, the surface of the second base (122, Figure 1B) facing the first base is provided with a second track, and the second ball slides in the second track.

    PNG
    media_image1.png
    794
    636
    media_image1.png
    Greyscale


With respect to Claim 10, Bachar further discloses wherein a first accommodation slot (see annotated Figure 1C) and a second accommodation slot (see annotated Figure 1C) are arranged to the installation support frame (102, Figure 1B) on both sides of the lens, two of the first magnets (106, Figure 1B) are provided, one of the first magnet (106, Figure 1B) is embedded in each of the first accommodation slot; two of the second magnets are provided, and one of the second magnet (104, Figure 1B) is embedded in each of the second accommodation slot.


    PNG
    media_image2.png
    410
    741
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being obvious over Bachar et al., (hereafter Bachar) US 10,845,565, in further view of Xu et al., (hereafter Xu) US 2020/0409171 A1.
With respect to Claim 7, Bachar teaches the lens module as described in claim 4 and a circuit board (IC, column 6, lines 41-42).
Bachar fails to teach wherein the circuit board is fixed to the housing body, and the first coil and the second coil are both electrically connected with the circuit board. 
Xu teaches a camera lens module (title and abstract) wherein the circuit board (20, Figure 1) is fixed to the housing body (10, Figure 1), and the first coil (52, Figure 2) and the second coil (62, Figure 5) are both electrically connected with the circuit board (first driving coil 52 is electrically connected to the circuit board 20, ¶[0041]; second driving coil 62 is electrically connected to the circuit board 20, ¶[0044]). 
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Bachar having the lens module with the teachings of Xu having the circuit for the purpose to generate a magnetic field force, ¶[0041] and [0044].
With respect to Claim 8, Bachar teaches the lens module as described in claim 7 and the second base (122, Figure 1B).
Bachar fails to teach wherein the housing body comprises a frame part, a bottom plate provided at one end of the frame part, and a cover plate provided at the other end of the frame part.
Xu teaches a camera lens module (title and abstract) wherein the housing body (10, Figure 1) comprises a frame part (12, Figure 2), a bottom plate (13, 
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Bachar having the lens module with the teachings of Xu having the housing body comprise a frame part, a bottom plate provided at one end of the frame part, and a cover plate provided at the other end of the frame part, and the second base be fixed to the bottom plate for the purpose of stability and protection of the lens module.
With respect to Claim 9, Bachar teaches the lens module as described in claim 8.
Bachar fails to teach wherein the circuit board comprises a first part fixed to the frame part, and a second part fixed to the cover plate; the first coil is fixed to the first part, and the second coil is fixed to the second part.
Xu teaches a camera lens module (title and abstract) wherein the circuit board comprises a first part fixed to the frame part (12, Figure 2), and a second part fixed to the cover plate (11, Figure 2); the first coil (52, Figure 2) is fixed to the first part, and the second coil (62, Figure 5) is fixed to the second part.
Therefore it would have been obvious to one skilled in the art before the effective date of the invention to combine the teachings of Bachar having the lens module with the teachings of Xu having the circuit board comprise a first and second part for the purpose of stability and protection of the lens module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        February 6, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872